DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 2/3/2022, 2/10/2022, 3/21/2022, 4/12/2022, and 6/16/2022 have been considered and are included in the file. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exhaust vents formed in a bottom surface wherein the fan is provided at a position that is not above the exhaust vents recited in claim 10 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 5, “ends of a plurality of radiating fins” should be changed to --ends of the plurality of radiating fins--.
Claim 12, line 4, “ends of a plurality of radiating fins” should be changed to --ends of the plurality of radiating fins--.
Claim 21, line 2, “greater than first diameter” should be changed to --greater than the first diameter--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “ the metal plate of the Peltier device” in line 3. There is insufficient antecedent basis for this limitation in the claim. Please note that the metal plate cited in claim 2 is a separate component from the Peltier device.  
Claim 10 recites the limitation “exhaust vents are formed in a bottom surface of the base, wherein the fan is provided above the suction grill at a position that is not above the exhaust vents” in lines 2-3. The limitation appears misrepresentive of the disclosed invention in which the exhaust vents are positioned along the side of the base, not a bottom surface where the fan cannot be positioned below the vents.
Claims 7 and 11 are rejected as depending upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253, machine translation attached) in view of Gebhard (US 5699669).
Regarding claim 1, Dong discloses a liquid dispenser (Fig. 1), comprising: a container (Figs. 1-5, (2)) configured to store liquid (water tank (2) contains water) and having an upper opening (opening along higher end of shell, see paragraph [0039] of machine translation, lines 256-257); a lid (35) provided on the container to cover the upper opening, the lid and the container being configured to insulate the liquid stored in the container from a temperature outside the container (Fig. 1); a pump (31) configured to pump liquid to an upper surface of the lid (Fig. 1, paragraph [0009] of machine translation, lines 69-71);  a base (12) to support the container, the container (2) having a thermoelectric assembly to change the temperature of the liquid in the container (2), wherein the thermoelectric assembly is directly exposed to the liquid in the container (paragraph [0040] of machine translation, lines 284-291). 
Dong does not explicitly disclose the base having the thermoelectric assembly, wherein the thermoelectric assembly is directly exposed to the liquid in the container via openings in the base and the container. 
Gebhard teaches a base ((14) and (29) combined) having the thermoelectric assembly (22), wherein the thermoelectric assembly is directly exposed to the liquid in the container (18) via openings in the base and the container (col. 3, lines 30-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong to include a thermoelectric assembly directly exposed to the liquid via openings in the base and container in order to provide protection of portions of the thermoelectric assembly while providing an efficient ventilating system to better provide a temperature controlled container which minimizes temperature imbalance within a storage space (Gebhard: col. 1, line 66 – col. 2, line 12). 
Regarding claim 2, Dong as modified by Gebhard teaches (references to Gebhard) wherein the thermoelectric assembly includes: a Peltier device (portion of (22)); a heat sink (26) having a plurality of radiating fins (70), the Peltier device (portion of (22)) being provided on the heat sink (Fig. 1); a fan (24) having an intake (col. 4, line 59 – col. 5, line 4) to draw air into the base (col. 2, lines 64-67) and an outtake (col. 4, line 59 – col. 5, line 4) to force the air through the plurality of radiating fins (70); and a probe (20) contacting the Peltier device and the liquid in the container (Fig. 1), wherein the base includes a plurality of openings through which drawn air enters ((30), (32), (52), (54)) and forced air exits the base ((34), (36)).   
Gebhard does not explicitly teach that the probe (20) is metal, however, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Dong modified by Gebhard to be a plate made from metal, since metal is a good thermal conductor which is required for the thermoelectric assembly (22), (see col. 3, lines 31-44) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416. 
Regarding claim 3, Dong as modified by Gebhard teaches (references to Gebhard) wherein the plurality of openings ((30), (32), (52), (54), (34), (36)) includes a suction grill ((30), (32)) and a plurality of exhaust vents ((34), (36)), wherein the intake of the fan (24) is positioned so as to suction ambient air through the suction grill (Fig. 1), and the outtake of the fan (24) and the radiating fins (70) of the heat sink (26) are positioned to exhaust the forced air through the exhaust vents (Fig. 1).  
Regarding claim 8, Dong as modified by Gebhard teaches wherein the metal plate (Gebhard: modified (20)) of the Peltier device (Gebhard: (portion of (22)) is adjacent to an inlet of the pump (Dong: (31)). 
Regarding claim 10, Dong as modified by Gebhard teaches (references to Gebhard) wherein the suction grill ((30), (32)) and the exhaust vents ((34), (36)) are formed in a bottom surface of the base (Fig. 2), wherein the fan (24) is provided above the suction grill at a position that is not above the exhaust vents (Fig. 1) (It is unclear as to the location of the exhaust vents based on the claim language. As best understood the exhaust vents are being examined as being formed in a bottom surface of the base therefore the fan has to be provided at a position that is above the exhaust vents).   
Regarding claim 11, Dong as modified by Gebhard teaches (references to Gebhard) wherein the heat sink (26) is provided above the fan (24), the Peltier device (portion of (22)) is provided above the heat sink (26), and an empty space is provided above the exhaust vents ((34), (36)) so that air dissipated from the heat sink is exhausted out of the exhaust vents (Figs. 1 and 2). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Gebhard (US 5699669) and further in view of Swanson (US 2015/0135728).
Regarding claim 4, Dong as modified by Gebhard teaches (references to Gebhard) wherein the thermoelectric assembly includes a fan (24) and a heat sink (26).
Dong as modified by Gebhard does not explicitly teach wherein the thermoelectric assembly includes a fan housing to which the fan is mounted, and the heat sink includes a heat dissipation plate provided between the Peltier device and the radiating fins, the fan housing having inclined surfaces inclined downward, and the radiating fins being provided on top of the fan housing. 
Swanson teaches the thermoelectric assembly includes a fan housing (124) to which the fan (122) is mounted, and the heat sink (110) includes a heat dissipation plate (114) provided between the Peltier device (120) and the radiating fins (112), the fan housing (124) having inclined surfaces inclined downward (Fig. 34, paragraph [0071]) and the radiating fins (112) being provided on top of the fan housing (124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong modified by Gebhard to include a fan housing and heat dissipation plate as taught by Swanson in order to provide a smooth pathway for airflow and to help support the Peltier device (Swanson: paragraphs [0069] and [0071]). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Gebhard (US 5699669) and further in view of Busick et al. (US 2003/0115902).
Regarding claim 5, Dong as modified by Gebhard teaches exhaust vents (Dong: Fig. 5 shows the vertical vent hole, i.e. exhaust vents along the side of the base) are formed in a vertical side surface of the base (Dong: Fig. 5), the heat sink (Gebhard: (26)) is provided above the fan (Gebhard: (24)), the Peltier device (Gebhard: portion of (22)) is mounted above the fan.
Dong as modified by Gebhard does not explicitly teach wherein the suction grill is formed at a center of a bottom surface of the base, the fan is provided above the suction grill to sit on the center of the bottom surface of the base, and ends of a plurality of radiating fins of the heart sink are adjacent to the exhaust vents. 
Busick et al. teaches wherein the suction grill (Fig. 5, (60)) is formed at a center of a bottom surface of the base (Fig. 5), the fan (38) is provided above the suction grill (60) to sit on the center of the bottom surface of the base (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong modified by Gebhard with the positioning of the suction grill of Busick et al. in order to provide a direct path for the air to be pulled in from below the base to keep the temperature within the base consistent. Please note in the combination, the placement of the exhaust vents of Dong are adjacent to the ends of a plurality of radiating fins of the heart sink of Gebhard.
Regarding claim 6, Dong as modified by Gebhard does not explicitly teach the liquid dispenser further including a plurality of insulating plates provided between a bottom of the container and the heat sink, wherein an upper portion of the metal plate of the Peltier device protrudes through an opening of the container, and at least one of the insulating plates has an opening through which the metal plate of the Peltier device protrudes. 
Busick et al. teaches an insulating plate ((88), made of thermal insulation material, see paragraph [0088]) provided between a bottom (32) of the container (14) and the heat sink (66), wherein an upper portion of the metal plate (36) of the Peltier device protrudes through an opening of the container (Figs. 4 and 5), and the insulating plate (88) has an opening (90) through which the metal plate (36) of the Peltier device protrudes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong modified by Gebhard with an insulating plate as taught by Busick et al. in order to insulate portions of the dispenser from the heat sink. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an additional insulating plate since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, there is no unexpected results by further insulating an area.    
Regarding claim 7, Dong as modified by Gebhard and Busick et al. teaches (references to Dong) wherein a plurality of vertical walls (vertical walls of (42) and (52)) protrudes in the container and at least one of the vertical walls is provided adjacent to the opening of the container (Fig. 2 shows the vertical wall adjacent the opening), and the pump (31) is inserted between the vertical walls. 
Claims 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Gebhard (US 5699669) and further in view of Shin (US 2012/0111280).
Regarding claim 9, Dong as modified by Gebhard does not explicitly teach the liquid dispenser further including a temperature sensor in the container to sense a temperature of the liquid, wherein at least one of the fan or the Peltier device is operated based on a temperature sensed by the temperature sensor.
Shin teaches a temperature sensor (82) in the container (10) to sense a temperature of the liquid, wherein at least one of the fan or the Peltier device (80) is operated based on a temperature sensed by the temperature sensor (paragraph [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong modified by Gebhard to include a temperature sensor as taught by Shin in order to control the heater so the liquid temperature is constant at all times (Shin: paragraph [0037]).
Regarding claim 20, Dong as modified by Gebhard does not explicitly teach wherein the opening of the container is positioned in a recess formed on a bottom surface of the container. 
Shin teaches the opening of the container is positioned in a recess formed on a bottom surface of the container (Figs. 3-5 show an opening within a recess in the bottom of the container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong modified by Gebhard to include the opening of the container positioned in a recess as taught by Shin in order to provide a predetermined space from underneath the container (Shin: paragraph [0034]).   
Regarding claim 21, Dong as modified by Gebhard does not explicitly teach wherein the upper opening of the container has a first diameter and the lid has a second diameter that is greater than first diameter such that the lid is supported at the upper opening of the container. 
Shin teaches the upper opening of the container (20) has a first diameter and the lid (60) has a second diameter that is greater than first diameter such that the lid is supported at the upper opening of the container (Fig. 5 shows that the lid (60) is supported by the upper opening of the container (20)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameters of the container and cover of Dong modified by Gebhard with a lid having a greater diameter as taught by Shin in order to allow the lid to completely cover the container. 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253, machine translation attached) in view of Gebhard (US 5699669) and further in view of Yamaoka et al. (JP H05118725, machine translation attached).
Regarding claim 12, Dong as modified by Gebhard teaches (references to Gebhard unless otherwise noted) wherein the heat sink (26) is provided adjacent to an outtake of the fan (24) at a center of the base so as not to overlap with the suction grill ((30), (32)) or exhaust vents ((34), (36)).
Dong as modified by Gebhard, as discussed so far, is silent about the exhaust vents are provided adjacent to ends of a plurality of radiating fins of the heat sink so that air is blown through the radiating fins by the fan and exhausted out of the exhaust vents, and the Peltier device is mounted on the heat sink.
In addition to the above, Dong discloses exhaust vents (Fig. 5 shows the vertical vent hole, i.e. exhaust vents along the side of the base). Additionally, Gebhard teaches ends of a plurality of radiating fins (70) of the heat sink (26) so that air is blown through the radiating fins (70) by the fan and exhausted out of the exhaust vents, and the Peltier device (portion of (22)) is mounted on the heat sink (26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong modified by Gebhard to include exhaust vents as taught by Dong adjacent to the ends of the plurality of radiating fins of the heat sink as taught by Gebhard in order to allow the flow of air directly out from the radiating fins to the outside thereby reducing the heat within the base.   
Dong as modified by Gebhard does not explicitly teach wherein the fan is a sirocco fan. 
Yamaoka et al. teaches a sirocco fan (paragraph [0020] of machine translation discusses a sirocco fan or the like can be used in place of an axial flow fan), and that the exhaust vents are provided adjacent to ends of a plurality of radiating fins of the heat sink so that air is blown through the radiating fins by the fan and exhausted out of the exhaust vents (paragraph [] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a functional equivalent of the fan of Dong modified by Gebhard with a sirocco fan as taught by Yamaoka et al., since a sirocco fan is old and well known in the art for having a whisper-quiet functionality, a simple substitution of one known element for another would obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (US 5699669).
Regarding claim 13, Gebhard discloses a liquid dispenser (abstract), comprising: a container (18) configured to store liquid; and a base ((14) and (29) combined) to support the container, wherein the base includes: an upper surface having a recess in which a bottom of the container is inserted (Fig. 1; col. 3, lines 19-21); a suction grill ((30), (32) act as a suction grill) provided at a lower surface of the base (Figs. 1-2); a plurality of exhaust vents ((34), (36)); a fan (24) provided above the suction grill ((30), (32)) and below the recess (area carved out for (18)); a heat sink (26) provided on the fan (24) and configured to guide air to the exhaust vents ((34), (36)); and, a Peltier device (portion of (22), col. 3, lines 30-33) provided above the heat sink (26) and below the bottom of the container (18) to cool or heat liquid in the container (Fig. 1; even though Gebhard is not explicit with heating the liquid, using a Peltier device provides both warming and cooling effects, and it would be obvious to use in either matter). 
Regarding claim 14, Gerhard discloses a probe (20) contacting the Peltier device (portion of (22)) and the liquid in the container (Fig. 1), wherein the base ((14) and (29) combined) includes a plurality of openings through which drawn air enters ((30), (32), (52), (54)) and forced air exits the base ((34), (36)).   
Gebhard does not explicitly teach that the probe (20) is a metal plate, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Gebhard to be a plate made from metal, since metal is a good thermal conductor which is required for the thermoelectric assembly (22), (see col. 3, lines 31-44) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (US 5699669) in view of Dong (CN 108464253, machine translation attached).
Regarding claim 15, Gebhard does not explicitly disclose the liquid dispenser further comprising a lid and a pump, wherein the lid is seated on top of the container to close an upper opening of the container and the pump is provided in the container to pump liquid to an upper surface of the lid. 
Dong teaches a liquid dispenser further comprising a lid (35) and a pump (31), wherein the lid (35) is seated on top of the container (2) to close an upper opening of the container (Fig. 1) and the pump is provided in the container to pump liquid to an upper surface of the lid (Fig. 1, paragraph [0009] of machine translation, lines 69-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Gebhard to include a lid and pump as taught by Dong in order to better provide access to the liquid for a user. 
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (US 5699669) in view of Busick et al. (US 2003/0115902).
Regarding claim 16, Gebhard does not explicitly teach wherein the recess includes a first plate defining a bottom of the recess, wherein the first plate is provided above the heat sink and has an opening through which the metal plate is at least partially inserted. 
Busick et al. teaches a first plate (88) defining a bottom of the recess, wherein the first plate is provided above the heat sink (66) and has an opening (90) through which the metal plate (36) is at least partially inserted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Gebhard to include a first plate as taught by Busick et al. in order to provide a further means of insulation. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (US 5699669) in view of Swanson (US 2015/0135728).
Regarding claim 17, Gebhard does not explicitly teach further including at least one insulating plate provided under the upper surface of the base so as not to overlap with the recess. 
Swanson teaches at least one insulating plate (116) provided under the upper surface of the base (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Gebhard to include at least one insulating plate as taught by Swanson that based on the location does not overlap with the recess, in order to help restrict the heat transfer to the metal plate, Peltier element, and heat sink (Swanson: paragraph [0069], lines 52-55). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (US 5699669) in view of Swanson (US 2015/0135728) and further in view of Jones et al. (US 5031689).
Regarding claim 18, Gebhard discloses a liquid dispenser (abstract), comprising: a container (18) configured to store liquid; and a base ((14) and (29) combined) to support the container, the base including: a fan (24); a heat sink (26) having a plurality of radiating fins extending in a longitudinal direction of the fan (24); a Peltier device (portion of (22), col. 3, lines 30-33) mounted on the heat sink (26); and a probe (20) provided on the Peltier device, the probe (20) configured to be inserted into a bottom of the container (18).
Gebhard does not explicitly disclose a fan housing surrounding the fan and having inclined surfaces; and a metal plate provided on the Peltier device, the metal plate having a ridge pattern configured to be inserted into a bottom of the container.
Swanson teaches a fan housing (124) surrounding the fan (122) and having inclined surfaces (Fig. 34, paragraph [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Gebhard to include a fan housing as taught by Swanson in order to provide a smooth pathway for airflow (Swanson: paragraphs [0069] and [0071]). 
Jones et al. teaches a metal plate ((12)/(14), abstract details metal as a material) having a ridge pattern (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Gebhard to be a metal plate having a ridge pattern as taught by Jones et al. in order to provide flexibility to avoid possible thermal expansion issues (Jones et al.: col. 1, lines 52-60, col. 2, lines 51-53). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (US 5699669) in view of Swanson (US 2015/0135728) and Jones et al. (US 5031689), and further in view of Dong (CN 108464253, machine translation attached).
Regarding claim 19, Gebhard as modified by Swanson and Jones et al. teaches (references to Gebhard unless otherwise indicated) wherein the base ((14) and (29) combined) includes a frame (14) to hold the fan (24), fan housing (Swanson: (124)), heat sink (26), Peltier device (portion of (22)), and metal plate (Jones et al.: (12)/(14)), the frame (14) including at least one first opening ((52), (54)), at least one second opening (56), and at least one third opening (Fig. 1, opening exposed to bottom of container), wherein an intake of the fan aligns with the first opening ((52), (54)) of the frame to suction ambient air (col. 3, lines 1-6), and the metal plate (Jones et al. (12)/(14)) is exposed through the third opening (Fig. 1, opening exposed to bottom of container) of the frame to protrude into the container (shown in Fig. 1). 
Gebhard as modified by Swanson and Jones et al. does not explicitly teach wherein ends of the plurality of radiating fins align with the second opening of the frame to exhaust air. 
Dong teaches an opening of the frame to exhaust air (Fig. 5 shows the vertical vent hole, i.e. exhaust vents along the side of the base). Additionally, Gebhard teaches ends of a plurality of radiating fins (70) of the heat sink (26) so that air is blown through the radiating fins (70) by the fan and exhausted out of the exhaust vents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Gebhard modified by Swanson and Jones et al. to include a second opening as taught by Dong adjacent to the ends of the plurality of radiating fins of the heat sink as taught by Gebhard in order to allow the flow of air directly out from the radiating fins to the outside thereby reducing the heat within the base. 
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643